Motion of National Center for Missing and Exploited Children for leave to file a brief as amicus curiae granted. On petition for writ of certiorari to the United States Court of Appeals for the Second Circuit. Petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Second Circuit for further consideration in light of Abbott v. Abbott, 560 U.S. 1, 130 S. Ct. 1983, 176 L. Ed. 2d 789 (2010).
Justice Sotomayor took no part in the consideration or decision of this motion and this petition.
Same case below, 534 F.3d 142.